DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claim 15 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Objections
Claims 1-3, 8-21 and 66-69 are objected to because of the following informalities:
Claims 1, 8 and 15 recite on Lines 25, 16 and 17 respectively, “the architectural covering model” which should be “the architectural covering model number”.  
Claims 2-3, 9-14, 16-21 and 66-69 are also objected to since they depend from objected Claims 1, 8 and 15, and as such inherit the same deficiencies.
Claim 69 must end with period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-21 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US PGPUB 2015/0347683; hereinafter “Ansari”) in view of Brisebois (US PGPUB 2017/0280266; hereinafter “Brisebois”) and Shields (US PGPUB 2014/0006555; hereinafter “Shields”).
Claim 1: (Currently Amended)
Ansari teaches an apparatus comprising: 
a network interface to communicatively couple the apparatus with a repository via a network ([0045] “As shown in FIG. 1A, secure connectivity to the service center 50 is provided… via a wide area networks (WAN) interface such as Ethernet WAN 53 over a broadband connection via the public Internet 99,” wherein Fig. 1A shows Gateway 10, i.e. the apparatus, coupled to Network Service Center 50 via an Ethernet/WAN 53 network interface, wherein the Network Service Center 50 comprises a repository.),
the repository storing architectural covering software for one or more architectural coverings ([0072] “In support of these services, the service center provides the following additional services and features: … software updates.” [0122] “… a descriptor package helps the gateway appliance interpret the command to obtain the software update, e.g., at a certain location in the networked service center.”); 
a wireless covering interface to communicatively couple the apparatus with a first architectural covering (Fig. 1A: WiFi LAN Access Point 62 connecting Gateway 10 with various “endpoint devices”, see Ansari [0046]. Further, [0047] “the gateway appliance interfaces with digital endpoint devices including, but not limited to: … networked home devices such as … automatically controlled window blinds 24”); 
a processor ([0050] “The composition of the premises gateway appliance 10 according to the present invention is now described in greater detail with reference to FIGS. 2A-2C,” wherein Fig. 2B shows CPU 158.); and 
a memory storing instructions that, upon execution by the processor, configure the apparatus to (Fig. 2B: Hard Drive 154. [0051] “The CPU 152 is also coupled to a random access memory (‘RAM’) and additionally, non-volatile hard drive/disk magnetic and/or optical disk memory storage 154. Generally, the above-identified computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects, and other data for use by the gateway device.”):
determine first information about the first architectural covering ([0111] “These devices also referred to as endpoint devices … the method of configuration, e.g., automatic discovery and configuration may be based on the specific device's current firmware or software or like version. The appliance in one embodiment also may keep a record or table of configuration information” [0162] “the gateway appliance detects and automatically discovers the following components: all the controllers that are part of the home automation network and whose protocol is supported on the gateway appliance; all the end devices supported on each of those controllers; and the firmware versions on each controller and end device.”).

With further regard to Claim 1, Ansari does not teach the following, however, Brisebois teaches:
the determined first information including an architectural covering model number ([0032] “update hub 115 … includes a satellite receiver 160, a schedule processor 165, a local network device identifier 170.” [0037] “The example local network device identifier 170 of the illustrated example of FIG. 1 performs a network scan to identify devices (e.g., the device 120, 122, 124) that are in communication with the network 118.” [0068] “the example local network device identifier 170 performs a lookup of a hardware address (e.g., a media access control address (MAC), a serial number, a name of the device, etc.) of the device … the detected device identifier is stored in the local device ID data store 175.”);
transmit, to the repository, a first request for the architectural covering software of the one or more architectural coverings, the first request identifying the architectural covering model number ([0022] “update distributor 105 … a device ID data store 135, an update data store 140, a broadcaster 145, and a local device information receiver 150.” [0024] “device ID data store 135 of the example update distributor of FIG. 1 stores device identifiers identifying devices to which an update received from the device manufacturer 102 is applicable.” [0028] “local device information receiver 150 … receives, from the example update hub 115, information concerning, for example, devices identified on the network 118” [0026] “The example broadcaster 145 of the example update distributor 105 of FIG. 1 broadcasts an update schedule … and an update … via the satellite 108 to the update hub 115… the update schedule … identifies upcoming broadcasts of updates and devices to which those update(s) are applicable”);
in response to receiving the architectural covering software indicating the architectural covering model number, store the architectural covering software in the memory ([0074] “The schedule processor 165 identifies an upcoming broadcast of an update for the device using the update schedule.” [0076] “the recorded update is stored in the example local update data store 180.”); 
transmit, to the first architectural covering after receiving the architectural covering software, second information ([0076] “The update communicator 185 then transmits a notification that an update is available to the applicable device 120 (and/or the update client 121 thereof)”); and
in response to receiving a second request for the architectural covering software from the first architectural covering, transmit the architectural covering software to the first architectural covering ([0078] “update processor 230 of the example update client 121 monitors for an indication of availability of an update from the update hub 115. (Block 820) … update processor 230 identifies the indication of update availability by monitoring communications on the network 118 for a broadcast message from the update communicator 185 indicating that an update is available… the update processor 230 may transmit a request to confirm the availability and/or applicability of the update from the update hub 115,” wherein the “request to confirm the availability and/or applicability of the update” is the “second request”. [0079] “update processor 230 retrieves the update package from the update communicator 185 … Upon completion of the download, the update processor 230 applies the update package.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari with the software distribution methods as taught by Brisebois such that “transmission loads associated with providing updates via traditional update delivery mechanisms are avoided and/or reduced” (Brisebois [0107]).

With further regard to Claim 1, Ansari in view of Brisebois does not teach the following, however, Shields teaches:
the second information including the architectural covering model number to which the architectural covering software applies ([0028] “One-way satellite downloads may be accomplished using scheduled broadcasts for vehicles of a specific make, model, and year.” [0048] “the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available… establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available); and monitors the progress of the update, including the number of bytes for tracking the extent of any one download.” [0089] “Descriptive information within a Vehicle RP [release package] includes, but may be not limited to, the following information: … Vehicle Model Type Field,” wherein it is clear from the disclosure of Shields that “model” information is included in update notification broadcasts in order to enable recipients of the broadcast to determine compatibility with the update.); and
wherein the second request is received after the second information is transmitted and is based on a determination by the first architectural covering that the architectural covering model is applicable to the first architectural covering ([0119] “The CarSync Web-Services Client (WSC) interface receives both the Update Broadcast/Multicast from CarSync Backend Server as well as the periodic broadcasts/multicasts confirming most recent release information. It then conveys that information to the CarSync In-Vehicle Server for consideration; The CarSync In-Vehicle Server then determines if has the most up-to-date release packages (If so, nothing further needs to be done. If not, it then, according to its internal and personalized policy based configuration, decides whether or not to solicit the updates from the CarSync Backend Server.); If the … CarSync In-Vehicle Server determines that it desires to be updated, then it solicits through the Vehicle's Web-Services Client interface to the CarSync Backend Server for a session to begin specific to that particular vehicle.” [0033] “the transfer may be safe in that no EI may be downloaded until it has been verified as the correct EI for the specific ECU subcomponent. CRC checks and other release version related compatibility checks may be used to verify the EI for the ECU.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Brisebois with the updating method based on model number as taught by Shields as this “provides for greater efficiency, effectiveness, convenience and frequency in relation to updating EIs [Electronic Images]” (Shields [0003]).

Claim 2:
Ansari in view of Brisebois and Shields teaches all the limitations of claim 1 as described above. Ansari in view Shields does not teach the following, however, Brisebois teaches:
wherein the second information is transmitted in an advertisement of the architectural covering software to the first architectural covering ([0076] “The update communicator 185 then transmits a notification that an update is available to the applicable device 120.” [0078] “the example update processor 230 identifies the indication of update availability by monitoring communications on the network 118 for a broadcast message from the update communicator 185 indicating that an update is available.,” wherein the “broadcast message” is the “advertisement”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Shields with the transmitted information as taught by Brisebois in such that “transmission loads associated with providing updates via traditional update delivery mechanisms are avoided and/or reduced” (Brisebois [0107]).	

Claim 3:
Ansari in view of Brisebois and Shields teaches all the limitations of claim 2 as described above. Ansari in view Shields does not teach the following, however, Brisebois teaches:
wherein the execution of the instructions further configures the apparatus to transmit the advertisement to a second architectural covering ([0043] “the update is transmitted by providing an indication that an update is available and providing an address of the update hub 115 where the update can be retrieved by the device 120, 122, 124.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Shields with the transmitted information as taught by Brisebois in such that “transmission loads associated with providing updates via traditional update delivery mechanisms are avoided and/or reduced” (Brisebois [0107]).	

Claims 8-10 and 15-17:
With regard to Claims 8-10 and 15-17, these claims are equivalent in scope to Claims 1-3 rejected above, merely having a different independent claim type, and as such Claims 8-10 and 15-17 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-3.

Claim 11: 
Ansari in view of Brisebois and Shields teaches the method of claim 8 and Ansari further teaches further including storing the architectural covering software retrieved from the repository in a datastore ([0050] “The composition of the premises gateway appliance 10 according to the present invention is now described in greater detail with reference to FIGS. 2A-2C.” [0051] “non-volatile hard drive/disk magnetic and/or optical disk memory storage 154. Generally, the above-identified computer readable media provide non-volatile storage of computer readable instructions, data structures, program modules, objects, and other data for use by the gateway device … storage 154 is preferably partitioned into a network side which is the repository for storing all of the service logic and data associated with executing services subscribed to by the user … and a user partition for storing user generated content.” [0126] “one or more gateway appliances communicate with the FUM or like functionality to download compatible software for itself and the endpoint devices,” wherein the downloaded “compatible software for … the endpoint devices” is stored in Storage 154.).

Claim 12:
Ansari in view of Brisebois and Shields teaches the method of claim 11 and Ansari further teaches wherein the first architectural covering pulls the architectural covering software from the datastore ([0128] “Similarly, for the end point device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM, for example,” wherein a “download” operation is the “pull” operation.).

Claim 13:	
Ansari in view of Brisebois and Shields teaches the method of claim 8 and Ansari further teaches wherein 
the network interface communicates with the repository utilizing a first communication protocol ([0045] “As shown in FIG. 1A, secure connectivity to the service center 50 is provided, in one embodiment, via a wide area networks (WAN) interface such as Ethernet WAN 53 … the service center 50 generally provides a secure IP-based communications and processing infrastructure for supporting the variety of services and applications and communications residing at multiple gateway devices 10.sub.1, . . . 10n,” wherein Internet Protocol (IP) is the “first communication protocol”.) and 
the wireless covering interface communicates with the first architectural covering utilizing a second communication protocol different from the first communication protocol ([0048] “an Instant Messaging (IM) or XMPP (Extensible Messaging and Presence Protocol) network messaging infrastructure, e.g., IM networks 99a, 99b such as provided by Yahoo, Microsoft (MSN), Skype, America Online, ICQ, and the like, shown for purposes of illustration in FIG. 1A, a user may access any type of functionality at a subordinate digital end point device at the premises via the appliance 10 and service center 50 by simple use of peer and presence messaging protocols. In one exemplary embodiment, a peer and presence communications protocol may be used such as Jabber and/or XMPP.” Further, [0156] “the appliance supports multiple types of home automation controllers and multiple protocol standards including a variety of non-IP protocol standards and vendor specific proprietary protocols such as Insteon, Zwave etc. … The gateway appliance only communicates with controllers via vendor specific protocols.”).

Claim 14: 
Ansari in view of Brisebois and Shields teaches the method of claim 13 and Ansari further teaches wherein the second communication protocol does not utilize internet protocol ([0156] “the appliance supports multiple types of home automation controllers and multiple protocol standards including a variety of non-IP protocol standards and vendor specific proprietary protocols such as Insteon, Zwave etc. … The gateway appliance only communicates with controllers via vendor specific protocols.”).

Claims 18-21:
With regard to Claims 18-21, these claims are equivalent in scope to Claims 11-14 rejected above, merely having a different independent claim type, and as such Claims 18-21 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 11-14.

Claim 66: (Currently Amended)
Ansari in view of Brisebois and Shields teaches all the limitations of claim 1 as described above. Ansari in view of Brisebois does not teach the following, however, Shields teaches:
wherein the second information comprises a unicast advertisement or a broadcast advertisement that identifies the architectural covering model number and a first software version ([0048] “the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available… establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available).” [0089] “Descriptive information within a Vehicle RP [release package] includes, but may be not limited to, the following information: … Vehicle Model Type Field … V-RP Release Version Number Field.” [0119] “The CarSync Web-Services Client (WSC) interface receives both the Update Broadcast/Multicast from CarSync Backend Server as well as the periodic broadcasts/multicasts confirming most recent release information. It then conveys that information to the CarSync In-Vehicle Server for consideration; The CarSync In-Vehicle Server then determines if has the most up-to-date release packages,” wherein it is clear from the disclosure of Shields that “model” and “version” information is included in update notification broadcasts in order to enable recipients of the broadcast to determine compatibility with the update.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Brisebois with the transmission identifying a model number and software version as taught by Shields since this “allows an iteration of the EI [Electronic Image] to always be identified, referenced, and differentiated from other prior or subsequent EI iterations” (Shields [0102]).

Claim 67: 
Ansari in view of Brisebois and Shields teaches all the limitations of claim 66 as described above. Ansari in view of Brisebois does not teach the following, however, Shields teaches:
wherein the second request is received further based on a determination by the first architectural covering that the first software version is a more recent version than a second software version stored by the first architectural covering ([0119] “The CarSync Web-Services Client (WSC) interface receives both the Update Broadcast/Multicast from CarSync Backend Server as well as the periodic broadcasts/multicasts confirming most recent release information. It then conveys that information to the CarSync In-Vehicle Server for consideration; The CarSync In-Vehicle Server then determines if has the most up-to-date release packages (If so, nothing further needs to be done. If not, it then, according to its internal and personalized policy based configuration, decides whether or not to solicit the updates from the CarSync Backend Server.); If the … CarSync In-Vehicle Server determines that it desires to be updated, then it solicits through the Vehicle's Web-Services Client interface to the CarSync Backend Server for a session to begin specific to that particular vehicle.” [0033] “the transfer may be safe in that no EI may be downloaded until it has been verified as the correct EI for the specific ECU subcomponent. CRC checks and other release version related compatibility checks may be used to verify the EI for the ECU.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Brisebois with the use of transmitted model number and software version information as taught by Shields as this “provides for greater efficiency, effectiveness, convenience and frequency in relation to updating EIs [Electronic Images]” (Shields [0003]).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Brisebois and Shields as applied to Claim 1 above, and further in view of Howard et al. (US PGPUB 2005/0210034; hereinafter “Howard”).
Claim 68: 
Ansari in view of Brisebois and Shields teaches all the limitations of claim apparatus as described above. Ansari in view of Brisebois and Shields does not teach the following, however, Howard teaches:
wherein execution of the instructions further configure the apparatus to receive a transmission parameter from the first architectural covering via the wireless covering interface, wherein the transmission parameter indicates a size for transmitting the architectural covering software in chunks to the first architectural covering ([0054] “able 1 contains pseudocode illustrating what types of information may be stored in a capabilities description 38 or table 38 … maximum communication packet size” [0079] “A capabilities table 98 may also be provided at the embedded computer 78.”), and
wherein the architectural covering software is transmitted to the first architectural covering in chunks based on the transmission parameter ([0081] “The communications module 96 or code provides access to the communications port 94, and ensures that data is given to the communications port 94 in appropriately sized and formatted pieces.” [0082] “A communication module 102 provides features similar to those provided by the communications module 96 of the embedded computer 78. The communications module 102 correctly formats data that is written to and read from the communications port 100.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Brisebois and Shields with the transmission size as taught by Howard since “Basic information about the embedded device 24, its characteristics and capabilities are useful to those who may wish to somehow interact with it” (Howard [0054]).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Brisebois and Shields as applied to Claim 1 above, and further in view of Feldstein (US Patent 9,366,082; hereinafter “Feldstein”).
Claim 69: (New)
Ansari in view of Brisebois and Shields teaches all the limitations of claim apparatus as described above. Ansari in view of Brisebois and Shields does not teach the following, however, Feldstein teaches:
in response to receiving user input indicating a movement command, transmit the movement command to the first architectural covering, wherein the movement command causes the first architectural covering to move based on the architectural covering software (Col. 18 Ln. 3: “a user can use their PC 414, with specialized software or other applications (Apps) to control the shading and lighting within the room.” Col. 5 Ln. 4: “Control system 300 is programmable such that preset shade positions for shades 106 can be stored in control system 300 for subsequent selection by a user.” Col. 29 Ln. 27: “According to method 1200, the ‘set to preset’ command is transferred to motorized roller shade 106 (at step 1206) that accesses the database of information stored at motorized roller shade 106 to determine the intensity level associated with the ‘set to preset’ command (at step 1208) … Motorized roller shade 106 then … directs its EDU 408 to move shade fabric 104 to the equivalent shade position (at step 1210).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Ansari in view of Brisebois and Shields with the user input movement command as taught by Feldstein since “remote operational capabilities provides for enhanced security, and conservation of resources” (Feldstein Col. 18 Ln. 55).

Response to Arguments
Applicant's arguments, see Pages 8-11 of the Remarks filed April 14, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-3, 8-21 and 66-69 have been fully considered but they are not persuasive.
With respect to the Applicant’s first argument regarding independent Claims 1, 8 and 15, Page 9 Paragraph 1, that “Shields is not analogous art because (1) it is not from the same field of endeavor and (2) it is not reasonably pertinent to the particular problem with which the inventor is involved,” the Office respectfully disagrees.
In response to applicant's argument that Shields is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Office contends that since Shields discloses subject matter which is reasonably pertinent to the particular problem with which the applicant was concerned. In support of this assertion the Office would like to draw the Applicant’s attention to the following citation from the Shields reference:
[0048] “As part of its duties for providing the logical connection, the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available; establishes connections with the individual Vehicle Cluster Connection Manager within individual vehicles upon request (e.g., via a two-way communication data link); establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available); and monitors the progress of the update, including the number of bytes for tracking the extent of any one download.”
The Office would like to further draw the Applicant’s specification which recites the following:
	[0033] “In some such examples, the wireless communication protocol may include an Application Programming Interface (API) that supports commanding movement of architectural coverings, receiving requests to provide identification and/or software information, broadcasting identification and/or software information, receiving broadcasts of software availability, retrieving software, etc.”
[0054] “Alternatively, software collector 214 may broadcast or otherwise transmit an advertisement to all connected architectural coverings 120, 122, and 124 to  
let architectural coverings 120, 122, and 124 decide which software updates to retrieve from hub 102. The advertisement includes an identification of architectural coverings compatible with the software, a version of the software, and a size of the software.”
As such, the Office has shown that the Shields reference does disclose subject matter which is reasonably pertinent to the particular problem with which the applicant was concerned, i.e. broadcasting an advertisement to a set of devices so that the set of devices are made aware of the possibility of available software updates. 
With respect to the Applicant’s related argument, Page 10 Paragraph 1 of the Remarks, that “the POSITA would not look to Shield's software update that ensures vehicle safety and relies on a complex system to resolve problems related to a software update for an architectural covering that has a limited computing resource. In other words, Shields is not reasonably pertinent,” the Office contends that the Applicant’s claimed invention is not directed towards curing the particular problem of updating a system that has limited computing resources. Although the Applicant’s specification discloses a variety of embodiments, i.e. wherein the architectural coverings may include limited hardware and/or computing resources, the claimed invention as currently filed does not positively recite features which would preclude the Shields reference from being considered reasonably pertinent to the particular problem with which the applicant was concerned.
Therefore, for the reasons discussed above, the Office maintains that the Shields reference is reasonably pertinent to the particular problem with which the applicant was concerned.

With respect the Applicant’s further argument regarding independent Claims 1, 8 and 15, Page 10 Paragraph 5, that “Shields does not describe that the broadcast or multicast includes a model number of the vehicle to which a download is needed,” and, Page 11 Paragraph 2, that “the cited art does not disclose ‘transmit, to the first architectural covering after receiving the architectural covering software, second information including the architectural covering model number to which the architectural covering software applies’,” the Office respectfully disagrees. The Office contends that Shields does teach and make obvious transmitting model number information to a device to which a related software applies. In support of this assertion to the Office would like to draw the Applicant’s attention to the following citations found in the Shields reference:
[0028] “One-way satellite downloads may be accomplished using scheduled broadcasts for vehicles of a specific make, model, and year.”
[0048] “As part of its duties for providing the logical connection, the CCM [Cloud Connection Manager]: notifies individual Vehicle Cluster Connection Managers when updates may be available… establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available).”
[0119] “The CarSync Backend Server will update its own internal cross reference list of Make/Model/Sub-model/Year and release package versions (This Cross Reference List is used in periodic broadcast/multi-cast transmissions at TBD intervals; notifying all delineable vehicle categories within its database of the most recently available update for each category; where a delineable vehicle category is defined to be, Make/Model/Sub-model/and Year.); The CarSync Backend Server will transmit out a ‘broadcast’ or (preferred) a multicast notifying all affected vehicles that an updated set of releases is available to it; The CarSync Web-Services Client (WSC) interface receives both the Update Broadcast/Multicast from CarSync Backend Server as well as the periodic broadcasts/multicasts confirming most recent release information. It then conveys that information to the CarSync In-Vehicle Server for consideration; The CarSync In-Vehicle Server then determines if has the most up-to-date release packages (If so, nothing further needs to be done. If not, it then, according to its internal and personalized policy based configuration, decides whether or not to solicit the updates from the CarSync Backend Server.); If the CarSync In-Vehicle Server determines not to solicit the updates, then no further action is required. CarSync In-Vehicle Server determines that it desires to be updated, then it solicits through the Vehicle's Web-Services Client interface to the CarSync Backend Server for a session to begin specific to that particular vehicle”.
In view of the above citations, the Office contends that Shields discloses a system which broadcasts a notification that a specific update is available, wherein the broadcast notification comprises vehicle make, model and year information so that vehicles receiving the broadcast can determine if the specific update is of interest based on the receiving vehicle’s make, model and year information. The Office further notes that the assertion of this broadcast notification functionality in Shields is further supported by Paragraph [0119] of Shields which discloses that an in-vehicle server is able to determine that an update is desired, i.e. by comparing at least the received make/model/year information being broadcast, and when the update is desired the in-vehicle server then solicits a server session to download the update. 
As such, for the reasons discussed above, the Office maintains that Ansari in view of Brisebois and Shields does teach and make obvious the limitations of Independent Claims 1, 8 and 15, including the exemplary limitation of Claim 1 which recites, “transmit, to the first architectural covering after receiving the architectural covering software, second information including the architectural covering model number to which the architectural covering software applies”.

With respect to the Applicant’s further arguments, Page 11 Paragraph 4 of the Remarks, that the features of the dependent claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Independent Claims 1, 8 and 15, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194